DISMISS and Opinion Filed February 6, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01519-CV

                             JAY SANDON COOPER, Appellant

                                                V.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, CITY OF PLANO,
 TEXAS PLANO POLICE DEPARTMENT, LINDA MORPHEW HENDERSON, AND
                 CATHERINE ANN BARYCKI, Appellees

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-01847-2018

                             MEMORANDUM OPINION
                         Before Justices Bridges, Brown, and Whitehill
                                 Opinion by Justice Whitehill
       Before the Court is appellant’s motion to extend time to file notice of appeal. Appellant,

who has been declared a vexatious litigant, is subject to a prefiling order. See TEX. CIV. PRAC. &

REM. CODE ANN. §§ 11.101, 11.103. Pursuant to appellant’s request, the local administrative judge

granted appellant permission to file this appeal “conditioned on [appellant] furnishing security in

the amount of $2,500.” See id. § 11.102. Appellant, however, filed the appeal without paying the

security.

       On January 14, 2019, we ordered appellant to file, no later than January 24, 2019, written

verification he had furnished the security and cautioned that failure to do so would result in
dismissal of the appeal without further notice. Rather than filing the requested verification,

appellant filed an objection to our order. The objection has no merit. Accordingly, we overrule

the objection, deny the extension motion, and dismiss the appeal. See id. §§ 11.056, 11.102-.103.




                                                 /Bill Whitehill/
                                                 BILL WHITEHILL
                                                 JUSTICE

181519F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JAY SANDON COOPER, Appellant                      On Appeal from the 296th Judicial District
                                                   Court, Collin County, Texas
 No. 05-18-01519-CV        V.                      Trial Court Cause No. 296-01847-2018.
                                                   Opinion delivered by Justice Whitehill,
 STATE FARM MUTUAL AUTOMOBILE                      Justices Bridges and Brown participating.
 INSURANCE COMPANY, CITY OF
 PLANO, TEXAS PLANO POLICE
 DEPARTMENT, LINDA MORPHEW
 HENDERSON, AND CATHERINE ANN
 BARYCKI, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees State Farm Mutual Automobile Insurance Company, City
of Plano, Texas Plano Police Department, Linda Morphew Henderson, and Catherine Ann Barycki
recover their costs, if any, of this appeal from appellant Jay Sandon Cooper.


Judgment entered February 6, 2019.




                                             –3–